Citation Nr: 0531906	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the lower extremities.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a right foot disorder claimed as due to VA 
medical treatment.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disorder, claimed as secondary to a right foot 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949, and from November 1950 to August 1952.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The veteran was scheduled to appear at a videoconference 
hearing in April 2003 but failed to report.  In June 2003, 
the undersigned granted the veteran's motion for a new 
hearing.  He failed to report for a September 2003 
videoconference hearing.

In January 2000, the veteran reported that he had VA surgery 
on both his left and right feet.  The RO adjudicated the 
issue of a right foot disorder claimed as due to VA medical 
treatment, which currently is in appellate status.  In an 
August 2000 VA Form 9 (Appeal to Board of Veterans Appeals), 
the veteran again reported complications in both feet due to 
VA surgery.  These statements are interpreted as a claim for 
a left foot disorder as due to VA medical treatment.  That 
issue has not been adjudicated and is referred to the RO for 
appropriate action.

In November 2005, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Cold injury residuals of the lower extremities are not a 
disorder of service origin or attributable to any incident 
therein.  

3.  The veteran's hyperopic astigmatism with presbyopia is a 
refractive error of the eye.

4.  An eye disorder is not a disorder of service origin or 
attributable to any incident therein.  

4.  The veteran did not incur any additional right foot 
disorder as the proximate result of a lack of skill, 
carelessness, negligence or error judgements, or unforeseen 
event in VA treatment.

5.  A low back disorder is not the result of VA treatment, 
nor is it related to a disease or injury that is the result 
of a lack of skill, carelessness, negligence or error 
judgements, or unforeseen event in VA treatment.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the lower extremities were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.303, 4.9.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional right foot disorder resulting from VA 
medical care performed in 1997 is not established.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2005).

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for A low back disorder, including as secondary to a 
right foot disorder, is not established.  38 U.S.C.A. §§ 
1151, 5107; 38 C.F.R. §§ 3.310, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2004).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The July 2000 statement of the case, the May 2002, February 
2003, and July 2005 supplemental statements of the case and 
August 1999, January 2000, July 2001, January 2004, June 
2004, and September 2004 letters from the RO, gave the 
veteran notice of the evidence necessary to substantiate his 
claims on appeal.  

The evidence development letters dated in July 2001, January 
2004, June 2004, and September 2004, also advised the veteran 
of what evidence he was responsible for providing and what 
evidence VA would undertake to obtain.  Additionally in the 
June 2004 letter the veteran was explicitly told to submit 
all evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report or submit additional information 
or evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claims, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

In addition, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the duty to assist requirements of the VCAA have been 
satisfied.  The RO made an attempt to obtain the veteran's 
service medical records.  The veteran's service medical 
records were reportedly destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  It is reasonably 
certain that further efforts to obtain the veteran's service 
medical records would be futile.  38 U.S.C.A. § 5103A.

The RO has attempted to obtain medical records from the State 
of West Virginia Office of the Adjutant General.  An August 
2004 response from the Office of the Adjutant General 
reported that no records were available.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The RO has provided pertinent examinations with regard to all 
the claims, except that for service connection for an eye 
disorder.  As will be discussed further below, there is no 
competent evidence that a current eye disorder is related to 
service.

The veteran's representative has pointed out that some 
examiners did not appear to have access to the veteran's 
claims folder; however, this deficiency was remedied by 
subsequent reviews by medical professionals.  The 
representative has also argued that the addendum to previous 
examinations requested in the Board's remand was not 
obtained.  The representative has not provided specific 
argument in this regard.  Opinions were obtained that 
provided the essential information requested in the Board's 
remand.

Analysis

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc); 38 C.F.R. § 3.310(a).

When a veteran's service records are unavailable, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
Gregory v. Brown 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365,367 (1991).

Entitlement to service connection for 
cold injury residuals of the lower extremities

There are no service medical records available for review.

Post-service medical records show that in February 2000 the 
veteran presented for a VA examination.  The veteran related 
a history of service in Germany at which time he was required 
to sleep in barracks.  He did not recall specifically going 
to sick call or experiencing overexposure to the cold.  He 
complained of numbness to the right great toe and the two 
small toes of the left foot.  No cold sensitization was 
noted.  The diagnostic impression revealed no evidence of a 
cold injury.

In January 2004, a VA examiner reviewed the veteran's claims 
folder.  The examiner noted that medical records showed that 
the veteran experienced numbness in his toes but his skin 
temperature was cool and not cold.  The examiner opined that 
the veteran had diabetes and his numbness could be due to 
diabetic neuropathy and not to cold exposure.  The examiner 
concluded that the veteran's disorder was related to his 
diabetes.  

In a July 2004 addendum to the VA examination, the pertinent 
diagnostic impression was peripheral neuropathy.  The 
examiner opined that the veteran's peripheral neuropathy was 
as likely as not secondary to diabetes mellitus.  

Included with the July 2004 VA addendum were three separate 
pictures of the veteran's feet.  The pictures seemed to show 
normal looking feet with the exception of the toenails, which 
were yellow and cracked.

The veteran has contended that he has current disability as 
the residuals of a cold injury began in service.  As a lay 
person, the veteran is competent to report observations and 
symptoms, however, he would not be competent to report a 
diagnosis or express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no competent medical evidence attributing any 
current disability to a cold injury in service.  The absence 
of evidence of continuity of symptomatology for many years 
after service provides negative evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  More 
significantly, the medical professionals who provided the 
only competent opinions, have concluded that it was unlikely 
that any current disability was related to inservice cold 
injury.

In the absence of any competent medical evidence relating 
residuals of a cold injury to service, the weight of the 
evidence is against the claim.  The benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for an eye disorder 

The clinical evidence of an eye disorder is dated in March 
2000.  At that time the veteran presented to the VA medical 
center for his annual diabetic examination.  He reported that 
his near vision had not changed but his distant vision had 
weakened.  No other ocular complaints were noted.  The 
diagnostic impressions were no signs of diabetic retinopathy 
in either eye; hyperopia, astigmatism, presbyopia, and senile 
cataracts in each eye.

A VA outpatient treatment record dated in February 2002 
reflected that the veteran presented with no visual 
complaints.  The diagnostic impressions showed no signs of 
diabetic retinopathy in either eye; hyperopic astigmatism 
with presbyopia was present in each eye; and both tension 
glaucoma and visual field tests were normal.
  
In a July 2004 statement the veteran reported that while 
stationed in Germany he was issued sunglasses to prevent 
blindness when transitioning from the dark barracks to the 
outdoor snow and sunlight.

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

While the record shows a number of current eye conditions, 
there is no competent medical evidence linking them to 
service, and the veteran has not reported a continuity of 
symptomatology from service to the present.

The veteran maintains that he sustained blindness and sun 
sensitivity during military service, which caused his current 
eye disorder.  The evidence of a nexus between the veteran's 
eye disorder and his military service is limited to the 
veteran's own statements.  This is not competent since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  Grottveit v. Brown.

In the absence of competent nexus evidence, the preponderance 
of the evidence is against the claim.  In so concluding, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b).

 Pertinent Laws and Regulations Pertaining
to 38 U.S.C.A. § 1151 Claims

The veteran's claim was received in August 1999.  For claims 
received after October 1, 1997, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  38 
U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(a).  In order to 
constitute qualifying additional disability, first, the 
disability must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(c)(4).  
Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining whether a disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1), (2).

Entitlement to compensation under 38 U.S.C.A. § 1151 
for a right foot disorder claimed as due to VA medical 
treatment

The record shows that the veteran was admitted to the VA 
medical center in October 1997 and subsequently underwent 
surgery for a lesion on the right plantar of his fourth toe.  

Included with the veteran's medical records was a consent 
form signed in October 1997 which authorized VA physicians to 
perform a V-osteotomy of the right fourth metatarsal bone.   

The operative findings included nothing remarkable within the 
fourth metatarsal phalangeal joint of the right foot.

In an August 2000 statement the veteran reported that his 
condition did not improve after the October 1997 surgery, and 
it was actually worse.  His right foot had painful calluses, 
and he had to attend the podiatry clinic every two months to 
have the calluses removed.  He stated that prior to the 
surgery he walked up to five miles a day with no pain but 
after the surgery he could only walk three blocks.  

On the July 2004 VA addendum, the examiner noted review of 
the veteran's claims folder.  The examiner opined that there 
was no evidence of a complication following surgery of the 
right foot.  He further noted that the surgical procedure had 
healed.

In the July 2004 VA addendum, the veteran was noted to 
complain of pain in his feet with periods of numbness and 
tingling after prolonged activity and while resting.  The 
examiner opined that the veteran had a fibrotic lesion on the 
plantar aspect of his right foot, which was likely a result 
of a puncture wound that he sustained in 1969, but he noted 
no evidence which suggested any residual problems from the 
surgery performed in 1997.  

Subsequently, the RO sought an opinion from the VA Chief of 
Podiatry.  In July 2005, the VA Chief of Podiatry indicated 
that he had reviewed the veteran's entire claims folder 
including all surgical reports and X-ray studies.  He noted 
the right foot fourth metatarsal dorsiflexory osteotomy, 
which was performed in October 1997 to alleviate pressure on 
the painful fibrotic lesion beneath the fourth metatarsal 
head.  Following the surgery, the lesion improved and 
diminished in both size and pain.  The examiner opined that 
the procedures were well executed and healed as expected.  He 
noted the procedure choices were appropriate for the problem 
and there was no physical or recorded evidence suggesting a 
lack of skill, carelessness, negligence or error judgements 
on the part of any VA providers.    

The Board notes that even if it were to be conceded for the 
sake of argument that there is a showing of current 
disability involving a right foot disorder, the veteran has 
failed to substantiate his assertions by the submission of 
competent evidence indicating that the VA treatment in 
question resulted in additional disability involving his 
right foot disorder; and that the proximate cause of any such 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event not reasonably foreseeable.

In fact, the only competent medical opinions which addressed 
the above issue are against entitlement to the requested 
benefit.  In this regard, VA examiners, and the VA Chief of 
Podiatry, after review of the veteran's medical chart, found 
no evidence of additional disability from the care 
administered by VA, including as a result of a lack of skill, 
carelessness, negligence or error judgements on the part of 
any VA providers

As a layperson, the veteran is not competent to express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  Thus, his assertion that a right foot disorder was 
caused by VA treatment is of no probative value.

Since the only competent opinions are against the claim, a 
preponderance of the evidence is against the grant of 
compensation for a right foot disability under 38 U.S.C.A. § 
1151.  As such, the appeal for compensation under 38 U.S.C.A. 
§ 1151 for a right foot disorder must be denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disorder claims as secondary to a right foot 
disorder claimed as due to VA medical treatment

In May 1997 the veteran underwent a cystoscopy.  Following 
the procedure he complained of low back pain.  He was advised 
to seek follow up care for his back pain.

In September 1999 the veteran presented for podiatry care at 
the VA medical center.  He complained that his back was 
hurting and he felt it was a result of callouses on his right 
foot.  No diagnosis pertaining to the veteran's back pain was 
elicited.  

In February 2000 an X-ray study of the veteran's lumbosacral 
spine was performed due to pain radiating down his left leg.  
The diagnostic impression showed degenerative changes within 
L3-S1.  

Service connection is provided on a secondary basis for 
disease or injury that is proximately due to or the result of 
service connected disease or disability.  38 C.F.R. 
§ 3.310(a).  This regulation provides service connection for 
the degree of aggravation of a non-service connected disease 
or disability caused by a service connected disease or 
disability.  

A secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The veteran's claim was initially styled as one for service 
connection secondary to a right foot disability.  It is clear 
that the veteran has always claimed that an injury to his 
right foot was caused by VA medical care during the October 
1997 surgery, and that his back disability developed 
secondary to that right foot disability.

Service connection is not available for a disability that is 
secondary to disease or disability caused by VA treatment.  
Compensation is, however, allowable under § 1151, for 
disability that is the result of disease or disability that 
was caused by VA treatment.  VAOPGCPREC 8-97 (1997).  The 
veteran's claim is one for compensation under § 1151, rather 
than one for service connection, and regardless of how it has 
been styled, that is the issue, which was decided by the RO.

Because VA has decided that compensation is not payable for 
the right foot disability under § 1151, it follows that 
compensation cannot be paid for a low back disability claimed 
to be secondary to the right foot disability.  Thus, the 
claim fails as a matter of law.  Sabonis v. Brown, 6 Vet App 
426 (1994).


ORDER

Entitlement to service connection for cold injury residuals 
of the lower extremities is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right foot disorder claimed as due to VA medical treatment is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disorder, claimed as secondary to a right foot 
disorder is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


